DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2022 has been entered.
 Response to Arguments
Applicant's arguments with respect to the rejection of claims 1, 3-9, and 11-15 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on pp. 7-8 that the claims do not recite any abstract ideas because the claims only recite method steps performed by a processor. This argument is not persuasive. Mathematical concepts are always abstract ideas, whether performed by a computer or not. It is well-settled law that abstract ideas of mental processes are not transformed into non-abstract ideas when a generic computer is used as a tool to implement the abstract ideas, as set forth in MPEP § 2106.04(a)(2)(III) (“As the Federal Circuit has explained,“[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.”)
Applicant argues on pp. 8-11 that the claims should be found eligible at Step 2A Prong Two because the claims “improve the technical field of computer-based determination of the 
Additionally, improvements to the functioning of a computer or other technology or technical field can only come from additional elements of a claim, not the abstract ideas. When analyzing whether a claim represents an improvement in the functioning of a computer or other technology or technical field, MPEP § 2106.05(a) states “it is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements… In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception.” MPEP § 2106.05(a)(II) further states “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” In this instance, the only additional element recited in the claims is a generic computer used as a tool to implement or apply the recited abstract ideas. Applicant’s identified improvements are to the abstract idea itself, not improvements to a technology or computer functionality. That is, the cited claim limitations do not improve the functionality of the general purpose computer system, nor do they achieve an improved technological result.
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 112 have been fully considered and are persuasive. The rejection of the claims under 35 U.S.C. § 112 has been withdrawn. New rejections under 35 U.S.C. § 112 are set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, it is not clear what the “work of the mechanical apparatus” is, or how this undefined operation of a non-limiting structure that is not positively recited as part of either the structure of claim 1, or a method step of claim 9, is capable of limiting the inventions of claim 1 and 9.
That is, with respect to claim 1, the examiner does not consider the preamble to positively add structural and/or functional limitations to the claimed processor, or otherwise modify limitations recited in the body of the claim, and therefore the preamble does not limit the claim. Instead, the preamble of claim 1 appears to merely recite an intended use for the claimed processor. In other words, patentability of the failure diagnosis device that consists of a processor programmed to perform processing is based solely on the structure of the processor and the programmed processing steps, without regard to the operation of a device outside of the scope of the claim. The examiner’s broad, reasonable interpretation of claim 1 is that the only structure positively recited in claim 1 is the generic processor programmed to perform the recited method steps of the apparatus of claim 1.
With respect to claim 9, the preamble does not positively add limitations to the claimed method, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, it indicates an intended use for the claimed method, i.e., the method is intended for use in diagnosing failure of a reduction gear provided to a mechanical apparatus. In other words, patentability of the failure diagnosis device method that consists of processing steps performed by 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below.
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1 and 3-8 are directed to an apparatus.
Claims 9 and 11-15 are directed to a method.
Each of claims 1, 3-9, and 11-15 are directed to one of the four statutory categories of subject matter.
Step 2A Prong One
Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
acquire rotation speed data of the motor from a sensor during work of the mechanical apparatus;
identify, during the work of the mechanical apparatus, an acceleration/deceleration period during which operation of the mechanical apparatus accelerates and/or decelerates based on the acquired rotation speed data;
generate, during the work of the mechanical apparatus, a group of time series rotation speed data by sequentially sampling the portion of the acquired rotation speed data from the identified acceleration/deceleration period;
acquire, during the work of the mechanical apparatus, a motor current, the motor current being one of load current of the motor and a current value having a correlation with the load current;
generate, during the work of the mechanical apparatus, a group of time series motor current data by sequentially sampling the portion of the acquired motor current from the identified acceleration/deceleration period, 
make, during the work of the mechanical apparatus, the group of time series motor current data correspond to the group of time series rotation speed data, conduct a frequency analysis of the group of time series motor current data, and generate frequency spectra of the group of motor current data corresponding to the group of time series rotation speed data during work of the mechanical apparatus;
extract, during the work of the mechanical apparatus, a peak value of a current amplitude of the motor current within a particular frequency range corresponding to a specific frequency of the reduction gear, from the frequency spectra of the group of motor current data during work of the mechanical apparatus; and
make, during the work of the mechanical apparatus, a determination of whether the reduction gear indicates a sign of failure induced by abrasion based on a comparison between a given amplitude threshold and the extracted peak value in a change in frequency spectrum of the motor current with respect to a change in a rotation speed of the motor during the acceleration/deceleration period; and
outputs, during the work of the mechanical apparatus, a result of the determination of whether the reduction gear indicates the sign of failure such that a failure diagnosis is executed during the work of the mechanical apparatus.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 1 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Applicant should note that with respect to claim 1, the examiner does not consider the preamble to positively add structural and/or functional limitations to the claimed structure of a processor, or further modify limitations recited in the body of the claim, and therefore the preamble does not limit the claim. Instead, the preamble of claim 1 appears to merely recite an intended use for the claimed processor.
Regarding claim 3, the claim recites:
wherein the given amplitude threshold is an allowable amplitude threshold corresponding to an allowable abrasion amount threshold indicative of an acceptable limit of an amount of abrasion of the reduction gear.
This claim limitation is an abstract idea of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 3 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Regarding claim 4, the claim recites:
makes the determination of whether the reduction gear indicates the sign of failure when the motor current is above a given value.
This claim limitation is an abstract idea of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 4 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Regarding claim 5, the examiner considers the limitations recited in this claim to refer to the nature or character of the data acquired in the abstract acquiring step of claim 1. The limitations in claim 5 do not recite any structure or functionality that further limits the processor, but instead only refer to the non-limiting structure recited in the preamble of claim 1.
Regarding claims 6 and 7, the examiner considers any limitations regarding the provenance and/or nature of the acquired data to merely be an intended use of the processor that comprises the failure diagnosis device, and not capable of patentably distinguishing the failure diagnosis device over otherwise structurally and functionally identical failure diagnosis devices, as set forth in MPEP § 2114(II). Therefore, claims 6 and 7, both of which recite limitations 
Claims 1 and 3-8 therefore recite abstract ideas.
Claim 9 recites:
(a) acquire rotation speed data of the motor from a sensor during work of the mechanical apparatus;
(b) identify, during the work of the mechanical apparatus, an acceleration/deceleration period during which operation of the mechanical apparatus accelerates and/or decelerates based on the acquired rotation speed data;
(b) determining whether the reduction gear indicates a sign of failure based on a change in frequency spectrum of one of load current of the motor and a current value having a correlation with the load current (hereinafter, referred to as "the motor current") with respect to a change in a rotation speed during of the motor during the acceleration/deceleration period.
(c) generate, during the work of the mechanical apparatus, a group of time series rotation speed data by sequentially sampling the portion of the acquired rotation speed data from the identified acceleration/deceleration period;
(d) acquire, during the work of the mechanical apparatus, a motor current, the motor current being one of load current of the motor and a current value having a correlation with the load current;
(e) generate, during the work of the mechanical apparatus, a group of time series motor current data by sequentially sampling the portion of the acquired motor current from the identified acceleration/deceleration period;
(f) make, during the work of the mechanical apparatus, the group of time series motor current data correspond to the group of time series rotation speed data, conduct a frequency analysis of the group of time series motor current data, and generate frequency spectra of the group of motor current data corresponding to the group of time series rotation speed data;
(g) extract, during the work of the mechanical apparatus, a peak value of a current amplitude of the motor current within a particular frequency range corresponding to a specific frequency of the reduction gear, from the frequency spectra of the group of motor current data; and
(h) make, during the work of the mechanical apparatus, a determination of whether the reduction gear indicates a sign of failure induced by abrasion based on a comparison between a given amplitude threshold and the extracted peak value in a change in frequency spectrum of the motor current with respect to a change in a rotation speed of the motor during the acceleration/deceleration period; and
(no little letter) output. during the work of the mechanical apparatus, a result of the determination of whether the reduction gear indicates the sign of failure such that a failure diagnosis is executed during the work of the mechanical apparatus.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that 
Applicant should note that with respect to claim 9, the examiner does not consider the preamble to positively add limitations to the method steps or structure of the method of diagnosing failure, or further modify limitations recited in the body of the claim, and therefore the preamble does not limit the claim.
Regarding claim 11, the claim recites:
wherein the given amplitude threshold is an allowable amplitude threshold corresponding to an allowable abrasion amount threshold indicative of an acceptable limit of an amount of abrasion of the reduction gear.
This claim limitation is an abstract idea of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 11 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Regarding claim 12, the claim recites:
make the determination of whether the reduction gear indicates the sign of failure when the motor current is above a given value.
This claim limitation is an abstract idea of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 12 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Regarding claim 13, the examiner considers the limitations recited in this claim to refer to the nature or character of the data acquired in the abstract acquiring step of claim 1. The limitations 
Regarding claims 14 and 15, the examiner considers any limitations regarding the provenance and/or nature of the acquired data to merely recite further details about the abstract data acquired in the abstract acquiring data step, and fail to add method steps or structure and/or otherwise patentably limit the method steps of the claimed method.
Claims 9 and 11-15 therefore recite abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claims 1 and 8 recite the additional element of:
a processor programmed to do processor things.
The processor is recited at a high level of generality, i.e., as a generic computer device for performing generic computer functions. This generic processor is used as nothing more than mere instructions to apply the judicial exceptions using a generic computer component. Accordingly, this additional element does not integrate the abstract ideas into a practical application, because the processor does not impose any meaningful limits on practicing the abstract ideas.
Whether considered individually or in combination, this additional element does not integrate the recited judicial exceptions into a practical application, and claim 1 is directed to the judicial exceptions.
None of claims 3-7 recite any additional elements beyond those recited in claim 1.
Claims 1 and 3-8 are therefore directed to the abstract ideas.
Claim 9 recites the additional element of:

The processor is recited at a high level of generality, i.e., as a generic computer device for performing generic computer functions. This generic processor is used as nothing more than mere instructions to apply the judicial exceptions using a generic computer component. Accordingly, this additional element does not integrate the abstract ideas into a practical application, because the processor does not impose any meaningful limits on practicing the abstract ideas.
Whether considered individually or in combination, this additional element does not integrate the recited judicial exceptions into a practical application, and claim 9 is directed to the judicial exceptions.
None of claims 11-15 recite any additional elements beyond those recited in claim 9.
Claims 9 and 11-15 are therefore directed to the abstract ideas.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claims 1 and 8, as discussed with respect to Step 2A Prong Two, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
Even when considered in combination, this additional element represents mere instructions to apply an exception, which does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 1 and 3-8, and claims 1 and 3-8 are therefore ineligible.
claim 9, as discussed with respect to Step 2A Prong Two, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
Even when considered in combination, this additional element represents mere instructions to apply an exception, which does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 9 and 11-15, and claims 9 and 11-15 are therefore ineligible.

Applicant should note that while the claims are not rejected under 35 U.S.C. §§ 102 or 103, the claims are rejected under 35 U.S.C. §§ 101 and 112, and are not otherwise allowable at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Leo T Hinze/
Patent Examiner
AU 2853
23 February 2022


/Leslie J Evanisko/Primary Examiner, Art Unit 2853